           Case 2:19-cv-03282-DJH Document 18 Filed 06/01/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel Stewart,                                     No. CV-19-03282-PHX-DJH
10                     Plaintiff,                         ORDER
11    v.
12    Paul Penzone, et al.,
13                     Defendants.
14
15             Before the Court is Defendants’ Motion to Dismiss (Doc. 15) and Magistrate Judge
16   Eileen S. Willett’s April 30, 2020 Report and Recommendation (“R&R”) (Doc. 16). In

17   her R&R, Judge Willett recommends this Court grant Defendants’ Motion to Dismiss for
18   Plaintiff’s failure to prosecute.

19             Despite being warned that his case would be dismissed, Plaintiff has neither updated

20   his address with the Court nor filed an Objection to the R&R. The Court agrees with Judge
21   Willett that Plaintiff has abandoned his case. Accordingly,
22             IT IS ORDERED that Magistrate Judge Willett’s R&R (Doc. 16) is accepted and

23   adopted as the order of this Court.

24             IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. 15) is

25   GRANTED and the action is dismissed in its entirety, without prejudice.

26   ///
27   ///
28   ///
       Case 2:19-cv-03282-DJH Document 18 Filed 06/01/20 Page 2 of 2



 1         IT IS FINALLY ORDERED directing the Clerk of Court to enter judgment
 2   accordingly and terminate this action.
 3         Dated this 1st day of June, 2020.
 4
 5
 6                                             Honorable Diane J. Humetewa
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
